
	

115 HR 3669 : Securing General Aviation and Commercial Charter Air Carrier Service Act of 2017
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3669
		IN THE SENATE OF THE UNITED STATES
		December 12, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To improve and streamline security procedures related to general aviation and commercial charter
			 air carrier utilizing risk-based security standards, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Securing General Aviation and Commercial Charter Air Carrier Service Act of 2017. 2.Web-based secure flight cost and feasibility studyNot later than 120 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct a study to determine the cost and feasibility of establishing web-based access to Secure Flight for commercial charter air carriers.
		3.Screening in areas other than passenger terminals
 (a)In generalThe Administrator of the Transportation Security Administration is authorized to provide screening services to a commercial charter air carrier in areas other than primary passenger terminals of airports upon the request of such carrier.
 (b)RequestA commercial charter air carrier that wants screening services to be provided to such carrier in an area other than a primary passenger terminal shall request the Federal Security Director for the airport at which such services are requested.
 (c)AvailabilityA Federal Security Director may elect to provide screening services under this section if such services are available.
			(d)Agreements
 (1)In generalThe Administrator of the Transportation Security Administration shall enter into an agreement with a commercial charter air carrier for compensation from such carrier requesting the use of screening services under this section for all reasonable costs in addition to overtime costs that are incurred in the provision of such services.
 (2)AvailabilityAny compensation received by the Transportation Security Administration pursuant to an agreement under this subsection shall be credited to the account used in connection with the provision of the screening services that are the subject of such agreement, notwithstanding section 3302 of title 31, United States Code.
 4.Report on general aviation security and select aviation security topicsNot later than 120 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Aviation Security Advisory Committee, shall, consistent with the requirements of paragraphs (6) and (7) of section 44946(b) of title 49, United States Code, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an implementation plan, including an implementation schedule, for any of the following recommendations that were adopted by the Aviation Security Advisory Committee and with which the Administrator has concurred before the date of the enactment of this Act:
 (1)The recommendation regarding general aviation access to Ronald Reagan Washington National Airport, as adopted on February 17, 2015.
 (2)The recommendation regarding the vetting of persons seeking flight training in the United States, as adopted on July 28, 2016.
 (3)Any other such recommendations relevant to the security of general aviation adopted before the date of the enactment of this Act.
 5.Designated staffing for general aviationThe Administrator of the Transportation Security Administration is authorized to designate not fewer than one full time employee of the Administration to be responsible for engagement with general aviation stakeholders and manage issues related to general aviation.
 6.Security enhancementsNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Aviation Security Advisory Committee, shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the feasibility of requiring security threat assessments for all candidates seeking flight school training in the operation of any aircraft having a maximum certificated takeoff weight of more than 12,500 pounds to further enhance the vetting of persons seeking such training in the United States.
		
	Passed the House of Representatives December 11, 2017.Karen L. Haas,Clerk
